Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-16 is/are pending.  Claim(s) 1-16 is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) to the foreign application(s), JP2015-190738 filed 29 September 2015, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 25 June 2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the Abstract filed 14 March 2018 was given in a telephone interview with Mary Anne Armstrong (Reg. No. 40,069) on 11 March 2021.
The application has been amended as follows: 
In the Abstract, line 10, “uni” has been amended to read --unit--

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a bypass unit that outputs the detection signal without passing through the preamplifier” in claim 1;
“an amplifier main unit that amplifies and outputs the detection signal” in claims 14-15; and
“a mode switching unit that switches an operation mode between a first operation mode in which amplification of the detection signal is performed in the amplifier main unit and a second operation mode in which at least the amplification of the detection signal is stopped in the amplifier main unit” in claim 15.
Claim(s) 3, 5, and 7-15 inherit(s) these claim limitation(s) by nature of its/their dependency on claim(s) 1.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3, 5, and 7-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation(s) “a bypass unit that outputs the detection signal without passing through the preamplifier” in claim(s) 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) a generic placeholder “unit” coupled with functional language “that outputs the detection signal without passing through the preamplifier” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The modifier “bypass” is descriptive of the function and does not impart any specific structure.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
selection switch 105, as disclosed in instant PGPUB ¶ 0038 and Figs. 2 and 4-7.
It is noted that claim 2 explicitly recites that “the bypass unit includes a selection switch that selects whether or not to short-circuit an input node of the preamplifier and an output node of the preamplifier” such that claim 2 appears to recite sufficient structure to achieve the function of the “bypass 
Claim limitation(s) “an amplifier main unit that amplifies and outputs the detection signal” in claim(s) 14-15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) a generic placeholder “unit” coupled with functional language “that amplifies and outputs the detection signal” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The modifier “amplifier main” is descriptive of the function and does not impart any specific structure. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
an operational amplifier configured by, for example, a transistor, or a resistor, as disclosed in instant PGPUB ¶ 0044 and Fig. 3.
Claim limitation(s) “a mode switching unit that switches an operation mode between a first operation mode in which amplification of the detection signal is performed in the amplifier main unit and a second operation mode in which at least the amplification of the detection signal is stopped in the amplifier main unit” in claim(s) 15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it/they use(s) a generic placeholder “unit” coupled with functional language “that switches an operation mode between a first operation mode in which amplification of the detection signal is performed in the amplifier main unit and a second operation mode in which at least the amplification of the detection signal is stopped in the amplifier main unit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
circuitry of peripheral circuit 302, as disclosed in instant PGPUB ¶ 0047 and Fig. 3.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Reasons for Allowance
Claim(s) 1-16 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kandori (US 2014/0251017 cited by applicant on IDS 06/25/2018) considered to be the closest prior art teaches a photoacoustic measurement device comprising:
a probe (ultrasonic probe, Figs. 1-6 and 13, #100) including 
an acoustic wave detector (ultrasonic transducer, Figs. 1-6 and 13, #101) that detects photoacoustic waves (ultrasonic wave, Figs. 4A and 4G, #201) generated by a light absorber in a subject absorbing measurement light emitted toward the subject (¶ 0046, “object is irradiated with light, and an ultrasonic wave [hereinafter, which may also be referred to as photoacoustic wave] generated from the object is received”: light, ¶ 0047, Figs. 4A and 4G, #210) and reflected acoustic waves (ultrasonic wave, Figs. 5A and 6A, #201) with respect to acoustic waves transmitted toward the subject (transmission ultrasonic wave, Figs. 5A and 6A, #221) and outputs a detection signal (detection signal, Figs. 1-6 and 13, #202), 
a preamplifier (detection circuit, Figs. 1-6, #102, including voltage amplification unit, ¶ 0062, Figs. 7-8, #110, i.e. preamplifier, Figs. 7C-D and 8C-D and 11B and 11D, #21) that amplifies the detection signal output by the acoustic wave detector (¶ 0062, “voltage amplification unit #110 performs a voltage amplification operation”), and 
a reception circuit that receives the detection signal amplified by the preamplifier (output unit, Figs. 7-8, #112); and 
controller (detection circuit operation control unit, ¶ 0047, Figs. 4A and 4G, #103) for causing the preamplifier to enter an operating state (Figs. 7A and 8A; ON period, ¶ 0047) and selecting a first path along which the detection signal is amplified by the preamplifier and then is input to the reception circuit as a signal path between the acoustic wave detector and the reception circuit in a case where the photoacoustic waves are detected by the acoustic wave detector or in a case where the reflected acoustic waves are detected by the acoustic wave detector (¶ 0040, “When the operation signal 204 representing the acoustic wave reception period is input [ON], the detection circuit operation control unit 103 sets the detection circuit 102 in a state where the detection operation is conducted [in a state during the period X]”; ¶ 0047, “perform the detection operation using the detection circuit #102 in accordance with the light emission from the light source”), and for stopping an amplification operation in the preamplifier (Figs. 7B and 8B; OFF period, ¶ 0040 ¶ 0047 ¶ 0057, "On the other hand, in a case where the operation signal #204 does not represent the reception operation, the supply of the bias voltage #113 to at least one of the voltage amplification unit #110 and the output unit #112 in the detection circuit #102 is stopped") and selecting a second path along which the detection signal is input to the reception circuit through the bypass unit as the signal path in a case where the reflected acoustic waves are not detected by the acoustic wave detector and in a case where the photoacoustic waves are not detected by the acoustic wave detector (¶ 0040, “when the operation signal 204 represents a period other than the acoustic wave reception period [in a state of an OFF period], the detection circuit operation control unit 103 sets the detection circuit 102 in a state [Y] where the detection operation is not conducted”; ¶ 0047, “the detection circuit #102 is controlled so as not to conduct the detection operation for a predetermined period from the light generation”).
However, Kandori is silent on stopping an amplification operation in the preamplifier in a case where the reflected acoustic waves are detected (Kandori teaches that a detection operation is not performed in a detection circuit including a preamplifier in a period in which a detector element of a probe does not receive acoustic waves, and the preamplifier is still operated in a case where the reflected acoustic waves are detected by the acoustic wave detector).  Kandori also fails to teach a bypass unit that outputs the detection signal without passing through the preamplifier and hence fails to teach a second path through the bypass unit.

Hongou (US 2008/0015437) teaches an ultrasonic measurement device (ultrasonic diagnostic apparatus, ¶ 0048, Fig. 2) for reducing heat generation (¶ 0036 ¶ 0013-0017, “there is a need to reduce the heat generation at the electronic circuit incorporated in the probe, in order to suppress the temperature rise of the ultrasonic probe within a permissible level”) comprising: 
a probe (ultrasonic probe, ¶ 0048, Fig. 2, #10) including 
an acoustic wave detector (ultrasonic group, ¶ 0050, Fig. 2, #20) that detects reflected acoustic waves with respect to acoustic waves transmitted (¶ 0052, “ultrasonic echo signal to be received at the ultrasonic vibrator group #20, by transmitting the ultrasonic beam from the ultrasonic vibrator group #20 in a manner to reflect upon an interface where acoustic impedance is different, e.g. boundary of textures of the subject #30 and obtain information about the structure, movement, etc. of the subject #30”) toward the subject (subject, ¶ 0051, Fig. 2, #30) and outputs a detection signal (ultrasonic signal, ¶ 0052), 
a preamplifier (preamplifier group, ¶ 0050 ¶ 00052 ¶ 0079, Fig. 2, #24) that amplifies the detection signal output by the acoustic wave detector (¶ 0052, “to perform processing such as low-noise amplification and buffering in order to 
a reception circuit (sub-array beam former #26; electronic circuit group #34) that receives the detection signal amplified by the preamplifier (¶ 0052, “sub-array beam former group #26 is to sum up the output signals of from the preamplifier group #24”); and 
controller (in-probe handle control circuit, ¶ 0050, Fig. 2, #28; in-probe connector control circuit, ¶ 0054, Fig. 2, #36; in-proper control circuit, ¶ 0055, Fig. 2, #66) for causing the preamplifier to enter an operating state (¶ 0050 ¶ 0053, “According to the control signal of from the in-probe-handle control circuit #28, the preamplifier group #24 is set with operating conditions, e.g. bias current, on its element-by-element basis”), and for stopping an amplification operation in the preamplifier (¶ 0065, “In the SCW mode, … the preamplifier group #24 is turned off [bias current rendered 0] at its [N/2]×M elements in a region to be connected to the SCW transmission area 70”; ¶ 0027, “a control circuit that, in an operating mode to cease from operating a first preamplifier group to be connected to the first area and from operating a second pulser group to be connected to the second area, control is made to supply a bias current, being supplied to the first preamplifier group, to a second preamplifier group to be connected to the second area”) in a case where the reflected acoustic waves are detected by the acoustic wave detector (continuous wave Doppler [SCW] mode, ¶ 0057 ¶ 0065).
However, Hongou fails to teach a bypass unit that outputs the detection signal without passing through the preamplifier and hence fails to teach a second path through the bypass unit. Hongou is also silent on detecting photoacoustic waves and hence is silent on causing the preamplifier to enter an operating state specifically in a case where the photoacoustic waves are detected.  The stopping of an amplification operation in Hongou occurs only in a first preamplifier group but not in a second preamplifier group, such that the stopping appears to be based on whether a preamplifier is in the first or second group, rather than whether photoacoustic waves or reflected acoustic waves are detected.

Murakoshi (JP 2014/213158 cited by applicant on IDS 06/25/2018) teaches a photoacoustic measurement device comprising a controller for causing the preamplifier to enter an operating state in a case where the photoacoustic waves are detected by the acoustic wave detector and in a case where the reflected acoustic waves are detected by the acoustic wave detector, and for controlling the amplification factor in a case where the reflected acoustic waves are detected by the acoustic wave detector.  However, Murakoshi is silent on stopping an amplification operation in the preamplifier in a case where the reflected acoustic waves are detected.  Murakoshi also fails to teach a bypass unit that outputs the detection signal without passing through the preamplifier and hence fails to teach a second path through the bypass unit.

Helwegen et al. (US 2010/0043526) teaches a photoacoustic measurement device (photoacoustic detector, Figs. 2 and 5, #200) comprising: a probe including an acoustic wave detector (oscillator element, Figs. 2 and 5, #103) that detects photoacoustic waves generated by a light absorber in a subject absorbing measurement light emitted toward the subject (¶ 0032, “pressure variations are detected by a detector element, such as a microphone or an oscillator element 103. If the laser light is modulated at the resonance frequency of an oscillator element 103, the sound waves excite the oscillator 103”) and outputs a detection signal (detector current, ¶ 0035, Figs. 2 and 5, I_OSC), a preamplifier (op-amp, Fig. 2, #110), and a bypass unit (SW_RESET, Figs. 2 and 5); a reception circuit (post processing unit, Figs. 2 and 5, #112); and controller (timing generator block, Figs. 2 and 5, #109).  However, Helwegen is silent on detecting reflected acoustic waves with 

Bai (US 2018/0364343) is not considered prior art but teaches an ultrasonic measurement device comprising a probe including a preamplifier (amplifier, Fig. 3, #2301) and a bypass unit (switch, Fig. 3, #311).  However, Bai is silent on detecting photoacoustic waves and hence is silent on causing the preamplifier to enter an operating state specifically in a case where the photoacoustic waves are detected.  Bai is also silent on switch 311 being utilized to stop an amplification operation in the preamplifier specifically in a case where the reflected acoustic waves are detected.

However, the prior art made of record fail to disclose or make obvious a photoacoustic measurement device comprising a controller “for stopping an amplification operation in the preamplifier and selecting a second path along which the detection signal is input to the reception circuit through the bypass unit [without passing through the preamplifier] as the signal path in a case where the reflected acoustic waves are detected by the acoustic wave detector” as required by independent claim 1 and analogously by independent claim 16.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention such that an amplification operation in a preamplifier is stopped and the detection signal is input to the reception circuit through the bypass unit without passing through the preamplifier in a case where reflected acoustic waves are detected by an acoustic wave detector, in conjunction with each and every limitation of the claim(s).  Modifying Kandori, which is considered to be the closest prior art, to stop an amplification operation in the preamplifier, instead of operating the preamplifier, in a case where reflected acoustic waves are detected may render Kandori unsatisfactory for its intended purpose of amplifying reflected acoustic waves, such that the teachings of the cited references are not sufficient to render the claims prima facie obvious.  Furthermore, applicant has specific reason(s) for stopping amplification in a case where reflected acoustic waves are detected by the acoustic wave detector (instant PGPUB, ¶ 0008, “enable heat generation in a probe including a preamplifier to be further suppressed”; ¶ 0006-0007, “to suppress the increase in temperature without sacrificing the image quality”).
Therefore, claim(s) 1-16 overcome(s) cited prior art and is/are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793